FILED
                            NOT FOR PUBLICATION                             MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50246

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00977-R

  v.
                                                 MEMORANDUM *
KERRY P. RUTHERFORD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Kerry P. Rutherford appeals from the district court’s judgment and

challenges the 54-month sentence imposed following his guilty-plea conviction for

access device fraud, in violation of 18 U.S.C. § 1029(a)(2); and aggravated identity

theft, in violation of 18 U.S.C. § 1028A. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Rutherford contends that the district court procedurally erred by failing to

consider his history and characteristics and by failing to explain adequately the

sentence imposed. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The district court

satisfied its obligations under 18 U.S.C. § 3553 by considering the evidence and

arguments before imposing a sentence at the low end of the advisory Sentencing

Guidelines range. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      AFFIRMED.




                                          2                                    11-50246